      Case 2:08-cr-00093-KJM Document 1726 Filed 07/20/20 Page 1 of 13

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                         No. 2:08-cr-00093-KJM-2
12                       Plaintiff/Respondent,
13           v.                                         ORDER
14    JEREMY MICHAEL HEAD,
15                       Defendant/Petitioner.
16

17                  Defendant Jeremy Michael Head moves to vacate, set aside or correct his sentence

18   under 28 U.S.C. § 2255 on twenty-four different grounds. Mot., ECF No. 1579. The government

19   opposes the motion, arguing that each of these theories of relief fail as a matter of law. Opp’n,

20   ECF No. 1596. Head has lodged a reply. ECF No. 1602. Head also moves for assistance of

21   counsel regarding his 2255 motion. Mot. Counsel, ECF No. 1650. Having considered the

22   motions and the relevant authority, Head’s motion for counsel and motion for relief under § 2255

23   are DENIED.

24   I.     BACKGROUND

25                  On February 11, 2010, a federal grand jury returned a superseding indictment, the

26   operative indictment here, charging Head, among others, with one count (Count 1) of conspiracy

27   to commit mail fraud, in violation of 18 U.S.C. § 1349, and eleven counts (Counts 2–12) of mail

28   fraud, in violation of 18 U.S.C. § 1341. Superseding Indictment, ECF No. 303. On May 30,
                                                       1
      Case 2:08-cr-00093-KJM Document 1726 Filed 07/20/20 Page 2 of 13

 1   2013, at the conclusion of a sixteen-day trial, a jury unanimously found Head guilty of Counts 1,
 2   3 and 11. May 14, 2013 Hr’g Min., ECF No. 770; Verdict, ECF No. 774.
 3                  On October 29, 2014, the court sentenced Head to 120 months imprisonment, 36
 4   months supervised release and a $300 special assessment, with restitution to be determined at a
 5   later date. Oct. 29, 2014 Sentencing Hr’g, ECF No. 1025; Judgment and Commitment (“J&C”),
 6   ECF No. 1040. On February 10, 2015, the parties stipulated that Head owed $8,236,871.43 in
 7   restitution, see Restitution Stip., ECF No. 1246, and the court entered an amended judgment
 8   accordingly, Am. J&C, ECF No. 1260.
 9                  Meanwhile, on October 30, 2014, Head, along with his brother and coconspirator
10   Charles Head, appealed his conviction based on this court’s alleged errors related to the Speedy
11   Trial Act, a certain unanimity instruction and sentencing. See ECF No. 1032. On June 27, 2017,
12   the Ninth Circuit returned an unpublished memorandum affirming Head’s conviction and
13   sentence. ECF No. 1553.
14                  Now, Head asks this court to vacate, set aside or correct his sentence under 28
15   U.S.C. § 2255 based on a variety of alleged errors. Mot. Head’s original motion brought thirteen
16   separate grounds for relief, see generally id., while supplemental filings, approved by the court,
17   have brought additional grounds for relief, see Supp. Mot., ECF No. 1584; Mot. Am., ECF
18   No. 1586. Taken together, the filings advance twenty-four separate theories of relief. The
19   government opposes Head’s motion, Opp’n, and Head has filed a reply, Reply. As noted, Head
20   also asks the court to appoint counsel to assist with his § 2255 motion. Mot. Counsel.
21   II.    LEGAL STANDARD
22                  A federal prisoner collaterally attacking the validity of his or her conviction or
23   sentence must do so by way of a motion to vacate, set aside, or correct the sentence under
24   28 U.S.C. § 2255, filed in the court that imposed sentence. Tripati v. Henman, 843 F.2d 1160,
25   1162 (9th Cir. 1988). Under § 2255, a federal court may grant relief “if the sentence was
26   imposed in violation of the Constitution or laws of the United States.” United States v. Withers,
27   638 F.3d 1055, 1062 (9th Cir. 2011) (citations omitted).
28
                                                        2
      Case 2:08-cr-00093-KJM Document 1726 Filed 07/20/20 Page 3 of 13

 1   III.      DISCUSSION
 2             A.   Motion to Appoint Counsel
 3                  As a threshold matter, although the court found it appropriate to appoint counsel
 4   for the limited purposes of assisting Head with his recent motion for compassionate release given
 5   that time was of the essence, see ECF No. 1699, no such justification exists for the present motion
 6   and there is no indication Mr. Head has not been able to fairly present the grounds for his motion
 7   so as to support the court’s full and fair consideration. See Sanchez v. United States, 50 F.3d
 8   1448, 1456 (9th Cir. 1995) (“[T]here is no constitutional right to counsel at a collateral, post-
 9   conviction section 2255 proceeding.”). Accordingly, Head’s motion for assistance of counsel is
10   denied.
11             B.   Theories of Relief Under § 2255
12                  Head’s grounds for seeking relief under § 2255 can be grouped into three types of
13   constitutional violations: due process, ineffective assistance of counsel and confrontation clause
14   based on the Sixth Amendment. The court addresses each ground for relief within each category.
15                  1.      Due Process
16                  Head raises due process concerns in grounds one, four and twelve of his motion.
17   Mot. at 4, 8, 21.1 In ground one, he argues his due process rights were violated when the court
18   relied on essentially the same factual scenario when sentencing him and convicted coconspirator
19   Leonard Bernot, but impermissibly applied the facts differently to each. Id. at 4. Specifically, he
20   argues the court erred when it found Head’s relevant conduct extended to transactions beyond his
21   own, when it found Bernot’s relevant conduct, as defined by U.S.S.G. § 1B1.3(a)(1)(B), was
22   limited to Bernot’s own transactions. Id. In ground four, Head claims his due process rights were
23   violated when the court and the government2 relied on Paragraph 12 of the presentence report
24   (“PSR”) after the court made a factual finding contrary to the contents of that paragraph earlier in
25

26             1
              For ease of reference, the court refers to each document’s CM/ECF generated page
     number, not the internal pagination.
27          2
              Without great clarity, Head lumps together the court and the government in apparently
28   challenging the actions of both.
                                                        3
      Case 2:08-cr-00093-KJM Document 1726 Filed 07/20/20 Page 4 of 13

 1   the case. Id. at 8. This violation, Head says, was perpetuated by his counsel’s and the
 2   government’s failure to object to the court’s adoption of this portion of the PSR. Id. Finally, in
 3   ground twelve, Head argues the court violated due process by utilizing aspects of acquitted,
 4   dismissed or uncharged crimes in considering relevant conduct for purposes of its sentencing
 5   computation, resulting in an unjustified sentencing enhancement. Id. at 21.
 6                  The government argues Head’s contentions fail as a matter of law. As to ground
 7   one, the government asserts that both the sentencing guidelines and the case law mandate the
 8   court make an individualized determination regarding Head’s relevant conduct; therefore, a prior
 9   factual finding based on a codefendant’s case is not per se applicable to other coconspirators.
10   Opp’n at 17–20. As to ground four, the government argues nothing in the record indicates the
11   court or the government “utilized” Paragraph 12 of the PSR for purposes of sentencing; even if
12   the court did, Paragraph 12 does not contradict the court’s prior findings as to Bernot. Id. at 20–
13   21. Finally, with respect to ground twelve, the government contends consideration of uncharged
14   or acquitted conduct, related to lender losses here, is permissible as relevant conduct at
15   sentencing. Id. at 31.
16                  The government is correct on all fronts. A court’s sentencing determination under
17   the Sentencing Guidelines will generally comport with due process so long as the court “did not[]
18   incorrectly calculate the advisory Guidelines range, fail to consider the § 3553(a) factors, rely on
19   clearly erroneous facts, treat the advisory Guidelines as mandatory, or fail to explain the chosen
20   sentence and any deviation from the advisory Guidelines range.” United States v. Settles, 530
21   F.3d 920, 923 (D.C. Cir. 2008) (citing Gall v. United States, 552 U.S. 38, 51 (2007)). For this
22   reason, sentencing courts are afforded substantial discretion following calculation of the
23   guidelines range. United States v. Mattea, 895 F.3d 762, 767 (D.C. Cir. 2018) (citing United
24   States v. Ballestas, 795 F.3d 138, 150 (D.C. Cir. 2015)).
25                  None of the grounds raised here establishes that the court or government deprived
26   Head of his due process protections. Head’s argument in ground one, that the court erred by
27   failing to apply its prior factual findings regarding Bernot equally to him, Mot. at 4, does not
28   properly acknowledge the provisions of U.S.S.G. § 1B1.3(a)(1)(B), which, in the case of a
                                                        4
      Case 2:08-cr-00093-KJM Document 1726 Filed 07/20/20 Page 5 of 13

 1   “jointly undertaken criminal activity,” instructs the court to consider the acts of others taken
 2   within, in furtherance of, and in connection to the underlying criminal activity. As the
 3   government correctly highlights, application note 3(B) to this section of the Guidelines explains
 4   that “the scope of the ‘jointly undertaken criminal activity’ is not necessarily the same as the
 5   scope of the entire conspiracy, and hence relevant conduct is not necessarily the same for every
 6   participant.” U.S.S.G. § 1B1.3(a)(1)(B), appl. note 3(B). The court did not error in performing
 7   an individualized assessment of Head’s involvement in the conspiracy and concluding that
 8   transactions beyond his own were relevant in its sentencing determination, regardless of any prior
 9   finding applicable to coconspirator Bernot.
10                  Regarding ground four, Head presents no credible evidence or argument that
11   Paragraph 12 of the PSR carried undue or improper weight in the court’s sentencing
12   determination. In his reply, Head claims the court utilized Paragraph 12 “when it came to
13   calculating losses for sentencing enhancement purposes” because Paragraph 12 states that “the
14   conspirators were interconnected and accountable to each other,” Reply at 5; however, he does
15   not anywhere in the record demonstrate how the court, or the government for that matter,
16   improperly relied on that paragraph and its purportedly “extremely broad and all encompassing
17   statement.” Id. Nothing in the record suggests the court did not consider all relevant conduct in
18   performing an individualized assessment of Head’s involvement as instructed by U.S.S.G.
19   § 1B1.3(a)(1)(B).
20                  Finally, as to ground twelve, it is well settled that “a sentencing judge may
21   consider uncharged or even acquitted conduct in calculating an appropriate sentence, so long as
22   that conduct has been proved by a preponderance of the evidence and the sentence does not
23   exceed the statutory maximum for the crime of conviction.” Settles, 530 F.3d at 923 (citing, inter
24   alia, United States v. Watts, 519 U.S. 148, 156–57 (1997)); see also United States v. May, 706
25   F.3d 1209, 1213 (9th Cir. 2013) (“Because relevant conduct may include a broader range of
26   conduct than the underlying offense conduct, a district court may properly consider charged,
27   uncharged, and acquitted conduct.” (internal quotations and alteration omitted)). Head makes no
28   argument the government failed to prove the uncharged or acquitted conduct by a preponderance
                                                        5
      Case 2:08-cr-00093-KJM Document 1726 Filed 07/20/20 Page 6 of 13

 1   of the evidence, or the sentence the court rendered exceeded the statutory maximum for the crime.
 2   See Mot. at 21, Supp. Mot. at 14–15, Reply at 8. For this reason, ground twelve provides no
 3   basis for due process relief.
 4                  Head has not shown the court’s consideration of certain relevant conduct in
 5   reaching its sentencing determination amounted to a violation of his due process rights.
 6   Accordingly, his due process challenges are denied.
 7                  2.      Sixth Amendment – Confrontation Clause
 8                  Head raises a challenge based on the Sixth Amendment’s confrontation clause in
 9   ground twenty-two of his motion. Mot. Am. at 6. He claims the court violated his Sixth
10   Amendment right to confront a witness by preventing him from cross-examining certain lenders
11   testifying at trial, and by relying on the testimony of those lenders at sentencing despite the
12   absence of corresponding victim impact statements. Id.
13                  Head does not identify which witnesses he was prevented from examining at trial.
14   He merely states in vague, conclusory fashion that the court somehow obstructed his “right to
15   confront his accusers,” and labels those accusers collectively “Lenders.” Id.; see Reply at 12. To
16   the extent Head argues the court violated his Sixth Amendment rights by relying at sentencing on
17   the testimony of lenders for which there were no related victim impact statements, the Sixth
18   Amendment protects a defendant’s right to confront a witness against him at trial, not at
19   sentencing. United States v. Littlesun, 444 F.3d 1196, 1199 (9th Cir. 2006). Moreover, Head did
20   not request opportunity to present evidence at sentencing. See generally Sentencing Tr. Vol. I,
21   ECF No. 1059; Sentencing Tr. Vol. II, ECF No. 1050.
22                  Accordingly, this claim too is denied.
23                  3.      Ineffective Assistance of Counsel
24                    All twenty remaining grounds for relief are based on or related to claims of trial
25   or appellate counsel’s ineffective assistance. The government has organized these claims
26   helpfully in a chart in its opposition, see Opp’n at 17, and court reproduces that chart here for
27   reference, with slight modifications:
28
                                                        6
      Case 2:08-cr-00093-KJM Document 1726 Filed 07/20/20 Page 7 of 13

 1
       Summary of Basis for Head’s IAC Claims                      Ground(s) in Head’s Motion
 2    Failure to object to the court’s findings as to     Two (trial and appellate counsel IAC)
      defendant Bernot’s relevant conduct should          Five (trial and appellate counsel IAC)
 3
      have been applied to Head.                          Twenty (trial counsel ineffective)
 4                                                        Twenty-one (appellate counsel ineffective)
      Failure to object to Head’s having to pay           Three (including embedded appellate counsel
 5    restitution to lenders.                             IAC claim)
                                                          Fourteen (trial and appellate counsel IAC re
 6                                                        passing mention of restitution)
                                                          Fifteen (trial and appellate counsel IAC re
 7
                                                          passing mention of restitution)
 8    Failure to object to lenders being heard at trial   Six (trial counsel IAC for testimony by lender
      as witnesses or considered as victims.              witnesses)
 9                                                        Eight (appellate counsel IAC)
                                                          Nine (trial and appellate counsel IAC for loss
10                                                        amount enhancement)
11                                                        Ten (trial counsel IAC)
                                                          Eleven (appellate counsel IAC)
12                                                        Thirteen (trial and appellate counsel IAC)
                                                          Twenty-three (trial counsel IAC)
13                                                        Twenty-four (appellate counsel IAC)
      Failure to object to vulnerable victim              Seven (trial counsel IAC)
14    enhancement.
15    Failure to raise arguments about payments and Sixteen (trial counsel IAC)
      evictions.                                    Seventeen (appellate counsel IAC)
16                                                  Eighteen (trial counsel IAC)
                                                    Nineteen (appellate counsel IAC)
17

18                    A claim for relief based on ineffective assistance of counsel (“IAC”) is

19   comprised of two elements: (1) the defendant must show counsel’s performance was so seriously

20   deficient that counsel was not functioning as the “counsel” guaranteed by the Sixth Amendment;

21   and (2) the defendant must show counsel’s deficient performance was prejudicial to the outcome.

22   Strickland v. Washington, 466 U.S. 668, 687 (1984). The Strickland standard applies equally to

23   ineffective assistance of appellate counsel as it does trial counsel. Sanchez v. Hedgpeth, 706

24   F. Supp. 2d 963, 1006 (C.D. Cal. 2010) (citing Smith v. Robbins, 528 U.S. 259, 285 (2000)).

25                  Analyzing the first prong, the court must apply “a strong presumption that

26   counsel’s conduct falls within the wide range of reasonable professional assistance[.]”

27   Strickland, 466 U.S. at 689. In determining whether counsel was within this range, “hindsight is

28   discounted by pegging adequacy to ‘counsel’s perspective at that time’ [that] investigative
                                                          7
      Case 2:08-cr-00093-KJM Document 1726 Filed 07/20/20 Page 8 of 13

 1   decisions are made and by giving a ‘heavy measure of deference to counsel’s judgment.’”
 2   Rompilla v. Beard, 545 U.S. 374, 381 (2005) (quoting Strickland, 466 U.S. at 691). “A convicted
 3   defendant making a claim of ineffective assistance must identify the acts or omissions of counsel
 4   that are alleged not to have been the result of reasonable professional judgment.” Strickland, 466
 5   U.S. at 690. Errors by counsel, even if outside the range of reasonable professional assistance, do
 6   not warrant setting aside a judgment if the error would have had no effect on the judgment.
 7   Strickland, 466 U.S. at 691.
 8                          a)      Grounds two, five, twenty and twenty-one
 9                  In grounds two, five, twenty and twenty-one, Head argues his trial and/or appellate
10   counsel provided ineffective assistance by failing to object to or raise the following: (1) the
11   court’s differing application of its factual findings when sentencing him, compared to defendant
12   Bernot; (2) the court’s utilization of Paragraph 12 of the PSR; (3) the court’s prior findings
13   regarding the separation and individual attribution of illegally obtained profits; and (4) “ground
14   twenty’s fifth amendment issue.” Mot. at 5, 14; Mot. Am. at 5.
15                  These claims fail to show ineffective assistance of counsel. First, as discussed
16   above, the court acted within its authority when considering the relevance of other actors in
17   performing an individualized assessment of Head’s involvement in the conspiracy for the purpose
18   of sentencing, U.S.S.G. § 1B1.3(a)(1)(B), and there is no indication the court “utilized” or unduly
19   relied on Paragraph 12 of the PSR when sentencing Head. Therefore, trial and/or appellate
20   counsel did not render ineffective assistance by failing to object in the first instance or raise these
21   issues with the court or on appeal. See Wildman v. Johnson, 261 F.3d 832, 840 (9th Cir. 2001)
22   (“[A]ppellate counsel’s failure to raise issues on direct appeal does not constitute ineffective
23   assistance when appeal would not have provided grounds for reversal.” (citation omitted)); see
24   also Miller v. Keeney, 882 F.2d 1428, 1434 (9th Cir.1989) (noting that if petitioner challenges
25   futile objection, he fails both Strickland prongs); Boag v. Raines, 769 F.2d 1341, 1344 (9th Cir.
26   1985) (“Failure to raise a meritless argument does not constitute ineffective assistance.”).
27

28
                                                         8
      Case 2:08-cr-00093-KJM Document 1726 Filed 07/20/20 Page 9 of 13

 1                  Second, regardless of prior findings regarding illegally obtained profits, Head does
 2   not argue how any alleged ineffective assistance was prejudicial to the outcome of his case, an
 3   essential step in the Strickland analysis.
 4                  Moreover, because ground twenty-one’s IAC claim is based on “Ground Twenty’s
 5   fifth amendment issue,” which in turn is based on the court’s consideration of the actions of co-
 6   conspirators at sentencing, ground twenty-one must fail for the same reasons described above:
 7   The court properly considered the actions of co-conspirators under the authority of U.S.S.G.
 8   § 1B1.3(a)(1)(B).
 9                  Head’s IAC claims under grounds two, five, twenty and twenty-one are denied.
10                          b)      Grounds three, fourteen and fifteen
11                  Grounds three, fourteen and fifteen present hybrid due process-IAC claims. In
12   ground three, Head argues the court ordered he pay restitution to lenders for uncharged crimes
13   (alleged due process violation), and his appellate counsel failed to raise the issue on appeal
14   (alleged IAC violation). In grounds fourteen and fifteen, Head argues his trial and appellate
15   counsel erred by failing to argue the “fourteen lenders constituting the ‘lender losses’ were
16   utilized by [Head]’s client’s [sic] and failing to argue this during trial, as an objection to the PSR
17   loss enhancement amounts, restitution, and (base) offense calculations.” Mot. Am. at 2.
18                  These assertions establish neither a due process claim nor an IAC claim.
19   Regarding claim three, Head stipulated to the $8,236,871.43 restitution amount, which contained
20   a detailed breakdown of the amount owed to each victim. See Restitution Stip., Ex. A; id. at n.1
21   (noting parties’ agreement to appropriate restitution calculation based on jury verdicts); see also
22   United States v. Parrott, 992 F.2d 914, 919 (9th Cir. 1993) (stipulation to amount of victims’
23   losses may be accepted for purposes of restitution when court assured it was parties’ intent to do
24   so). One of the victims was a lender. Restitution Stip., Ex. A at 1 (listing Carrington Mortgage).
25   Moreover, as the government aptly notes, Head’s fraud-based conviction invokes the Mandatory
26   Victim Restitution Act (“MVRA”), 18 U.S.C. § 3663A(c)(1)(A)(ii), which defines as a victim
27   “any person directly or proximately harmed as a result of the commission of the offense.”
28   18 U.S.C. § 3663A(a)(2). Lenders suffering foreclosure losses as a result of the defendant’s
                                                         9
     Case 2:08-cr-00093-KJM Document 1726 Filed 07/20/20 Page 10 of 13

 1   behavior can qualify as victims under the MVRA. United States v. Peterson, 538 F.3d 1064,
 2   1077 (9th Cir. 2008). The sole lender to which restitution is owed falls within the definition of an
 3   eligible victim under § 3663A(a)(2); Head expressly agreed to pay restitution to this lender, see
 4   Restitution Stip., Ex. A at 1 (listing $748,500 owed to Carrington Mortgage); and he does not
 5   specifically identify here any lender that either fails to qualify under the MVRA or to which he
 6   did not stipulate to pay restitution. It does not matter, as Head argues, that the indictment does
 7   “not charge[] [him] with conspiring through the mail to defraud lenders, only homeowners,”
 8   Reply at 4, given that the restitution ordered “properly accounts for the reasonably foreseeable
 9   losses to a single lender in the course of the conspiracy,” which it does. Opp’n at 26. Because
10   there is no error in the restitution ordered, there can likewise be no grounds upon which an IAC
11   claim can rest against either trial or appellate counsel.
12                  Additionally, the assertions Head makes in support of grounds fourteen and fifteen
13   are not cognizable. Head claims “NONE of the (14) fourteen lenders constituting the ‘lender
14   losses’ were utilized by [his] clients”; therefore, “none of the ‘lenders’ discussed during trial, PSR
15   objections, sentencing and/or restitution negotiations sustained any losses associated with [his]
16   actions.” Mot. Am. at 2, 3. These assertions are confusing because, as mentioned above, the
17   stipulated restitution order lists only one lender receiving restitution, not the fourteen Head claims
18   here. In any event, Head fails to explain how that lender does not qualify for restitution under the
19   MVRA based on his mere argument that any lender was used only by his clients, and apparently
20   not him directly.
21                  Grounds three, fourteen and fifteen are denied.
22                             c)      Grounds six, eight, nine through eleven, thirteen and twenty-three
                                       through twenty-four
23

24                       Collectively these grounds for relief assert that trial counsel was ineffective for
25   failing to object to the jury’s consideration of lenders as witnesses and the court’s consideration
26   of lenders as victims for purposes of restitution. In claims eight, nine, eleven, thirteen and
27   twenty-four he claims appellate counsel rendered ineffective assistance for failing to raise these
28
                                                          10
     Case 2:08-cr-00093-KJM Document 1726 Filed 07/20/20 Page 11 of 13

 1   same issues on appeal. To the extent these claims are duplicative of those discussed above, the
 2   court need not repeat the conclusions it already has reached regarding counsel’s failure to object
 3   to the court’s alleged impropriety in identifying a certain lender as victim, the court’s ordering
 4   restitution to that victim, and the court’s reliance on acquitted, dismissed or uncharged conduct at
 5   sentencing.
 6                  As to any argument regarding counsel’s failure to object to lender representatives’
 7   testimony at trial, those arguments similarly lack merit. The test for permitting testimony at trial
 8   is relevance under Federal Rules of Evidence 401 and 402, not whether a witness is or works for a
 9   party named in the indictment. See, e.g., United States v. Thomas, 32 F.3d 418, 420 (9th Cir.
10   1994) (reversing district court’s failure to let defendant present witnesses unnamed in mail fraud
11   indictment). Head makes no showing that the testimony of the two lender representatives at trial,
12   Irma Valdez, Trial Tr. at 577–653, ECF No. 807, and Haydi Galindo, Trial Tr. 771–805, was
13   irrelevant to the issue of materiality of certain false statements, see Opp’n at 28; see also Reply.
14   Any objection raised by trial or appellate counsel on those grounds would have been futile. See
15   Boag, 769 F.2d at 1344.
16                  Finally, as to Head’s IAC claims within this collection of theories, given the
17   discussion above, there are no underlying errors creating the basis for a meritorious objection that
18   trial or appellate counsel overlooked. Moreover, as the government notes, there were occasions
19   where counsel did lodge objections, yet Head argues counsel failed to do so. See Opp’n at 31
20   (noting areas in record memorializing defense counsel’s objections to lenders being considered as
21   victims and lender foreclosure losses included in monetary loss consideration (ECF No. 931 at 9–
22   15, 19), the government’s briefing on those matters (ECF 931 at 14–15), and the court’s rejection
23   of counsel’s objections (Sentencing Tr. Vol. I at 1:17–3:16)); see also Opp’n at 29 (noting
24   “variance issue” regarding false statements to lenders raised on appeal and dispelled by the Ninth
25   Circuit’s affirmation of Head’s conviction). Head also fails to show how under the Strickland test
26   any purported ineffective assistance was prejudicial to the outcome of his case.
27                  These grounds also are denied.
28
                                                       11
     Case 2:08-cr-00093-KJM Document 1726 Filed 07/20/20 Page 12 of 13

 1                          d)       Ground seven
 2                  In ground seven Head claims he received ineffective assistance when his trial
 3   counsel failed to appropriately respond to the court’s application of the vulnerable victim
 4   enhancement at sentencing. Mot. at 16. He also appears to argue his counsel failed to object to,
 5   and thus preserve as an issue regarding, the court’s failure to use the word “particularly” before
 6   “susceptible” in the PSR. Id.
 7                  Neither argument holds weight. Head raised the vulnerable victim enhancement
 8   argument on appeal and the Ninth Circuit rejected it. See United States v. Head, 700 F. App’x
 9   612, 614 (9th Cir. 2017) (“The district court did not err in applying the vulnerable victim
10   enhancement under United States Sentencing Guidelines § 3A1.1, nor did it impose on Jeremy
11   Michael Head a substantively unreasonable sentence.”). Head may not now seek reconsideration
12   of the issue. See Odom v. United States, 455 F.2d 159, 160 (9th Cir. 1972) (“The law in this
13   circuit is clear that when a matter has been decided adversely on appeal from a conviction, it
14   cannot be litigated again on a 2255 motion.”). Because the court’s application of the vulnerable
15   victim enhancement was not in error, Head’s counsel did not commit constitutional error by
16   failing to object to absence of the word “particularly” in the PSR’s discussion regarding the
17   enhancement. See Boag, 769 F.2d at 1344.
18                  Ground seven is denied for these reasons.
19                          e)       Grounds sixteen through nineteen
20                  In grounds sixteen through nineteen Head argues his trial and appellate counsel
21   committed reversible error by “failing to argue throughout the trial and at final arguments” that he
22   was the only conspirator to keep his homeowner victims current by paying their mortgages
23   himself. Mot. at 3–5. But, as the government correctly highlights, Head’s trial counsel featured
24   this argument prominently in his closing arguments. See Opp’n at 34 (quoting Trial Tr. 1531:12–
25   20). Despite Head’s assertions to the contrary in reply, see Reply 9–11, he provides no support
26   for the notion that by conspicuously advancing a strongly favorable point in closing argument,
27   trial counsel commits constitutional error if the themes supporting that argument are not
28   hammered home throughout trial proceedings. The case law instructs that great deference must
                                                       12
     Case 2:08-cr-00093-KJM Document 1726 Filed 07/20/20 Page 13 of 13

 1   be afforded to counsel’s tactical decisions at trial, and Head does nothing to show counsel’s
 2   decisions here were beyond the bounds of acceptable lawyering. See Yarborough v. Gentry, 540
 3   U.S. 1, 6 (2003) (per curiam); United States v. Ferreira–Alameda, 815 F.2d 1251, 1254 (9th Cir.
 4   1986).
 5                   Grounds sixteen through nineteen are also denied.
 6            C.     Certificate of Appealability
 7                   A court may only issue a certificate of appealability “if the applicant has made a
 8   substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). The
 9   applicant must show both “that jurists of reason would find it debatable whether the petition states
10   a valid claim of the denial of a constitutional right and that jurists of reason would find it
11   debatable whether the district court was correct in its procedural ruling.” Gonzalez v. Thaler, 565
12   U.S. 134, 140-41 (2012) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)).
13                   As discussed above, Head fails to raise any viable due process, confrontation
14   clause or ineffective assistance of counsel claims. On this record, the court finds that jurists of
15   reason could not debate whether the petition states a valid claim, nor could they find it debatable
16   whether the court is correct in its ruling. Thus, no certificate of appealability will issue.
17   IV.      CONCLUSION
18                   Defendant’s motion to correct or set aside his sentence under 28 U.S.C. 2255, ECF
19   No. 1579, and motion for assistance of counsel, ECF No. 1650, are DENIED. The Clerk of Court
20   is directed to close the companion case, 2:18-cv-01639-KJM. The court declines to issue a
21   certificate of appealability.
22                   IT IS SO ORDERED.
23   DATED: July 19, 2020.
24

25

26

27

28
                                                        13
